Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Files Management Information Circular for Annual General and Special Meeting of Shareholders VANCOUVER, June 21 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, announced that it has filed its Management Information Circular for the Company's upcoming Annual and Special General Meeting (AGM) for shareholders to be held on July 15, 2010. In connection with the AGM, Westport proposes to reduce the size of the Board of Directors from 10 members to 8. Current directors, Henry F. "Barney" Bauermeister, J. Michael Gallagher, and Andrew J. Littlefair, will not stand for re-election and have resigned from the Board of Directors. Mr. Gottfried "Guff" Muench is proposed for nomination as a new director whose appointment is subject to approval by shareholders at the upcoming AGM. "I appreciate the commitment and passion for our industry that Barney, Mike and Andrew demonstrated as members of our board," said David Demers, CEO of Westport Innovations. "Each of the three members stepping down has made significant contributions in helping build Westport through their years of service on the Board." "Included in the board change is the nomination of Guff Muench as our new board member. Guff has a strong history in the natural gas transport industry serving as the first president of Cummins Westport in 2001. His career experience and success at Cummins and as one of the leading Cummins distributors will be of great assistance to the Board as we accelerate the growth of our Heavy Duty business." Mr. Muench obtained a Masters of Business Administration degree from the University of Western Ontario, and from 1981 to 2010, Mr. Muench held various senior positions within Cummins Inc., including Canadian General Sales Manager-Parts in Oakville, Ontario, and Vice-President, Distribution & Customer Support for Cummins Engine Company in Columbus, Indiana. In 1986, Mr.
